DETAILED ACTION

Status of Claims

Claims 12-27 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted on 5/31/22. 
Claims 1-11 have been cancelled, Claims 24-27 have been added, and Claims 13-18 & 20-22 have been withdrawn.  Per applicant discussion by interview on 8/10/22, the withdrawn claims were intended to be cancelled and will be cancelled in the after-final response.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Should applicant have any questions about the below rejection to schedule a telephonic interview with the Examiner to advance compact prosecution.

	Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: Claims 12-23 were rejected under 35 USC § 101 because the claimed invention is 
directed to an abstract idea without significantly more. The Examiners states that computer hardware recited in the specification are at such a high level of generality that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it". 
The use of a computer program to implement the claimed invention is a specific practical application. The data transformation, correlation, validation, and reconciliation are steps that are handle high volumes of data and perform complex calculations. In the prior art, these steps are often limited as existing means are manual and so labor intensive as to be untenable to do. This is particularly true in the space of smaller projects. Additionally, requirements for real-time tracking also exacerbate the manpower requirements of a non- software based implementation of the abstract idea. Furthermore, a generic computer system would not meet the objectives of the current invention. For example, in the prior art, parties often use Microsoft Excel (or equivalent spreadsheets) operating on a computer to perform some of the steps of the described process. Spreadsheets are able to compute values for smart contracts, however, they lack the ability to pull in data from other sources, reconcile between multiple parties, or translate human readable copies of legal contracts into algorithmic representations. A generic block chain system generally provides the ability to store items where multiple parties can see the same values for the items. However, generic block chain systems do not interface to climate change and ESG measurement systems, process human readable data, or generate confidence scores based on multiple sources of conflicting data. 
As specified, the present invention contains a significant number of functionalities which are implemented in a cohesive whole. The requirement at the highest level, as disclosed in Figure 1, with a smart contract encoding system, digital ledger, interface platform, data ingestion and validation system, and smart card verification and enforcement system, eliminates the vast majority of generic computer systems. Each of these components requires specific programs or software to implement, and further requires modification and customization to allow them to interface with each other. The present invention, in its entirety, is a practical application of numerous programs or algorithms, which improve prior art technology and overcome limitations of manual (performed in the human mind) prior art. 

Examiner:  Respectfully, the argument is unpersuasive.  Software per se (as directed by the invention) is not patentable.  Furthermore, under the PEG analysis, the applicant has not integrated hardware and further defined what the technical problem is and the technical solution.  This should be identified in the specification and then should be correlated with precise language in the claims.  Merely suggesting that the use of blockchain with other software systems and calculated scores somehow results in an improvement to technology is not persuasive.  The question that could be asked is whether there is an improvement to the blockchain technology itself or the functioning of the computer itself as an example.  The rejection is maintained.

Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1
Applicant: Claim 23 was rejected under 35 USC § 103, as unpatentable over Nagla in view of Hunn and Daniels (US 20090037321). Daniels provides a collaborative way for multiple parties to evaluate loan applications and provide syndication of desirable applications. This is similar to the elements in claim 23 related to collaboration, syndication, maintaining records, transferring ownership, and creating reports.  However, the current invention adds the capability for projecting future performance and creating a portfolio of debt instruments to create a single security. These are outside the scope of Daniels, and fundamentally at a different level as Daniels anticipates individual applicant-based lending. The current invention corresponds to large scale projects, where financial models are significantly larger and more complex, vast amounts of financial and product performance data are available from multiple data sources, and compliance characteristics of the debt instruments are covered by multiple, non-uniform stipulations. The means for projecting future performance relies on the system's previous collection and evaluation of large data lakes - which is not anticipated by Daniels. Additionally, the combination of multiple instruments into portfolios that represent a combined single security are not equivalent to the syndication of a single loan, and not anticipated by Daniels. 


Examiner:  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For instance the claim refers to “projecting future performance of the debt instrument” this is taught at least by [0043] “projected profitability values for a particular loan”.  The claim does not read as “a means for projecting future performance relies on the system's previous collection and evaluation of large data lakes” – should the applicant provide proper specification support and propose a new amendment, this may advance the 103 discussion.  Lastly, with regard to: “indicating that the combination of multiple instruments into portfolios that represent a single security are not equivalent to the syndication of a single loan” which limitation is the applicant referring to?  If “syndicating a portfolio of debt instruments” this is taught at least by 0039.  Should applicant wish to further clarify the claim amendment, it may also advance the 103 discussion.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) that is/are: 


Claim 12:

	“a means for creating”

(appears to refer to software - [00024] FIG. 5 depicts the method 200 for creating a digital representation of the physical debt instrument. In 203, a digital container is allocated for storing the digital representation of the debt instrument. In 206, the physical contract is converted into a digital document using optical character recognition or a similar technology.)

	“a means for converting”

(appears to refer to software with the smart contract system 120 – [0018] Smart contract encoding system 120 provides the digital encoding and storage of an original legal document which describes the characteristics, covenants, provisions, and other details of the debt instrument. Processing of original documents by smart contract encoding system 120 is provided by contract digitizer 122 and contract imbedder 124. Contract digitizer 122 converts digital representations of a paper document, for example a digital scan, into a set of algorithmic instructions that may be executed to determine the status of the contract's stipulations. In some embodiments, contract digitizer 122 is implemented using natural language processing and machine learning.)


    PNG
    media_image1.png
    859
    487
    media_image1.png
    Greyscale




“a means for electronically requesting, receiving, and validating data” (Claim 19  - indicates the means is an API or software)

“a means for processing and storing validated data”  (Claim 21 - indicates it's an instruction or software)

“a means for interfacing the system to human users and non-data systems” ([0021] appears to be tied to a GUI or software)

Further indications of the above software potentially being implemented by devices/computers:

[0006] The present invention is a method, system, and computer program that utilizes distributed ledgers and smart contract systems to encode natural language contractual clauses into smart contracts that may be interconnected to disparate data sources, including Internet of Things (loT) devices. 

[0017] Distributed ledger 110 is a decentralized database replicated across multiple nodes in a peer-to-peer network, where each node uses consensus algorithms to ensure the validity and integrity of the ledger.

Similarly Claim 27 refers to “a means for creating” and “a means for converting” and similar rationale is to be drawn from Claim 12, in addition:

“a means for calculating” [0024], “a means for processing and storing validated data” (see above Claim 12), “a means for flagging data” [0019], “a means for interfacing the system” [0021] <= all point to software.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 19 & 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 27.  Claim 12 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a means for creating a digital human-readable copy of the debt instrument; a means for converting said digital copy into a set of algorithmic instructions that determine the state of the debt instrument's stipulations; a decentralized database in which smart contracts capturing said digital copy, said algorithmic instructions, and machine-readable cross references between said digital copy and said algorithmic instructions are stored; a means for electronically requesting, receiving, and validating data related to said debt instrument; a means for processing and storing validated data in said decentralized database; and a means for interfacing the system to human users and non-data systems.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interactions) of managing the full lifecycle of a debt instrument.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The systems, digital/electronic element, smart contracts, and decentralized database in Claim 1 (as well as the API of Claim 27) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 12 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 19 – API – which is a computer tool used to implement the abstract idea; Claim 25 – machine learning/natural language processing which are just further applying such tools to the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
The claimed invention is directed to non-statutory subject matter.  Claims 12, 19 & 23-27 in particular do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system with multiple “means” configured to perform specific functions that are directed to software per se.  Software by itself is not considered a statutory category and is therefore the associated claims are rejected based on this rationale.   Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Mills (US 20190005029), and further in view of Padmanabhan (US 20200042939).

Claim 12. 

Nagla teaches the following limitations: 


a decentralized database in which smart contracts capturing 

(Nagla – [0007] A distributed ledger platform is a decentralized distributed database platform. [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information). [0082] a blockchain ledger may be distributed across entities 102, 104, 106, 108, 110, and 112 and used to track information relating to various assets, obligations, contracts, documents, etc. [0100] The machine learning unit 320 can be configured to provide a credit marketplace engine configured to generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms, receive a selected loan offer indicating a selected creditor and selected loan terms, generate a smart contract with the selected loan terms, and record a new block on the distributed ledger, the new block having the smart contract, the identifier and the selected creditor, the smart contract being linked to an identifier of the set of identifiers and the selected creditor, the smart contract having an electronic signature and transaction terms. [0197] The legal unit 508 and block chain unit 510 implement smart contracts and write blocks to the distributed ledger. [0236] The smart contracts middleware layer 734 is configured to generate a smart contract for the loan listing)



a means for electronically requesting, receiving, and validating data related to said debt instrument: 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information). There may be various rules and/or logic involved in activities relating to the ledger entries (e.g., creating, updating, validating, deleting), for example, a supermajority or a unanimous consent between entities may be enforced as a condition to an activity relating to an entry. In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity. [0188] The credit score platform 300 may be configured to interact with an interface application 306, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain. [0206] The integration middleware 512 can provide dispute resolution services, creditor APIs, credit event APIs, debtor APIs, financing APIs, and entity onboarding. [0236] The use of a distributed ledger may provide an infrastructure to facilitate loan agreements within a peer to peer network.)
Examiner Note: loan agreement corresponds to a debt instrument.  Spec 0002 “loan agreements and other debt instruments”.


a means for processing and storing validated data in said decentralized database; and 

(Nagla - [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity.)

a means for interfacing the system to human users and non-data systems.  

(Nagla – [0110] interface unit 322 can provide an alert and notification unit configured to generate a credit alert for the individual indicating the credit event and transmit the credit alert to the individual using the first set of identifiers. [0124] interface application 312 can interact with scoring unit 328 to provide a visualization of how the credit score is calculated including weighting of different credit data. Further, the interface application 306 enables a borrower to mark or flag collected credit data and data sources to dispute contentious or unverified data. [0133] When an entity 102, 104, 106, 108, 110, and 112 writes a block to an existing distributed ledger, the borrower linked to the credit data may be notified by way of a notification message, such as an email, text, or through the interface application 312 specific to the platform. [0214] The credit score platform 300 can include a legal unit 508 to generate secure legally binding peer-to-peer contracts for the loan arrangement including repayment. The credit score platform 300 can include a channel unit 502 to generate an interface application with inventory ( creditors or debtors) matched to client search requests. The channel unit 502 can interact with the legal unit 508 to create binding legal agreements. The micro-services unit 506 can enable safe and secure peer-to-peer transactions using financial systems.)


Examiner Note: Spec 0021] “Interface platform 150 contains platform applications 160 and platform common services 170 which together provide the interface for the system to external users and non-data systems such as messaging / notification systems and electronic financial systems.”



Nagla does not explicitly teach the following limitation, however Mills teaches:

a means for creating a digital human-readable copy of the debt instrument; 

(Mills – [0029] In one embodiment, machine learning and Natural Language Processing (NLP) techniques may be used to extract and analyze salient, unstructured information contained in documents, such as contracts and other legal documents. [0052] Referring to FIG. 2, a method for natural language processing of a document is disclosed according to one embodiment. In step 210, a document, such as a contract, may be received in raw form, in Portable Document Format (PDF), etc. In one embodiment, any document processing (e.g., optical character recognition, text recognition, enhancement, etc.) may be performed as is necessary and/or desired. [0053] In one embodiment, the document may be a credit agreement. It should be recognized that the disclosure is not limited to credit agreements only, but any structured, or semi-structured, document may be evaluated.)

Examiner Note:  A document is received and document processing creates a digital copy of the debt instrument or credit agreement.





It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Mills in order to extract and analyze unstructured information contained in documents using machine learning and natural language processing [Mills - 0029].


Nagla does not explicitly teach the following limitation, however Padmanabhan teaches:

a means for converting said digital copy into a set of algorithmic instructions that determine the state of the debt instrument's stipulations; 

(Padmanabhan - [0024] Smart contract engine 118 may facilitate the reception of a legal language contract and the subsequent creation and deployment of a smart contract to a DLT or blockchain.  [0043] smart contract engine 118 may parse the natural language to determine the terms, conditions, and/or parties that will comprise the smart contract. [0044] In 406, smart contract engine 118 converts the terms and conditions determined in 404 into a smart contract. Such a smart contract may be code-based and implemented with a suitable instruction set or programming language. One exemplary instruction set or programming language may be Solidity, but another DLT-based smart contract programming language may be used. In another embodiment, the smart contract may use any programming language or instruction set, which may be integrated into the DLT using an appropriate API or module, such as with Hyperledger.)

[smart contract capturing] said digital copy, said algorithmic instructions, and machine-readable cross references between said digital copy and said algorithmic instructions are stored;

(Padmanabhan – [0044] In 406, smart contract engine 118 converts the terms and conditions determined in 404 into a smart contract. Such a smart contract may be code-based and implemented with a suitable instruction set or programming language. One exemplary instruction set or programming language may be Solidity, but another DLT-based smart contract programming language may be used. In another embodiment, the smart contract may use any programming language or instruction set, which may be integrated into the DLT using an appropriate API or module, such as with Hyperledger. [0054] logical relationships among the components of the document may be identified. Such logical relationships may include the cross-referencing of components, and the similarity of those components discovered. These relationships may then be stored in an index for intra-document searching, and may be fed to the ontology derived below. [0075] any cross-references between terms in the document may be identified. These terms may be further defined based on their usage in the components identified above, and may be used as features for the relationship extraction engine and the entity extraction engine. In one embodiment, definitions and cross-references may be stored in the index severs/nodes and may be used for intra- and cross document analysis and search)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Padmanabhan in order to convert a structured document terms and conditions into a smart contract that is code-based and implemented with a suitable instruction set or programming language [Padmanabhan - 0044].




Claim 19. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said requesting, receiving, and validating means comprises: an API that allows programmatic implementation; 

(Nagla - [0188] The credit score platform 300 may be configured to interact with an interface application 306, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain. [0206] The integration middleware 512 can provide dispute resolution services, creditor APIs, credit event APIs, debtor APIs, financing APIs, and entity onboarding. [0226] Standalone APIs or SDKs can also be provided to enable integrations within third party systems in different channels of choice. These APIs can to be extensible and configurable to facilitate reusability across parties.)

message agents which can process common messaging protocols; and 

(Nagla – [0230]  The notification engine 752 can alert debtors about potential matches and to act on potential offer. Alerts can be sent via SMS, email, or in app, depending on user preferences.)

Nagla does not explicitly teach the following limitation, however Mills teaches:

an import engine that allows import of data from files with common file formats.  

(Mills – [0052] Referring to FIG. 2, a method for natural language processing of a document is disclosed according to one embodiment. In step 210, a document, such as a contract, may be received in raw form, in Portable Document Format (PDF), etc. In one embodiment, any document processing (e.g., optical character recognition, text recognition, enhancement, etc.) may be performed as is necessary and/or desired.)


Claim 24. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said means for electronically requesting, receiving, and validating data further comprises: 

(Nagla – [0080] Ledger entries may contain elements of information (e.g., transaction records, document content, contract clauses, version information). There may be various rules and/or logic involved in activities relating to the ledger entries (e.g., creating, updating, validating, deleting), for example, a supermajority or a unanimous consent between entities may be enforced as a condition to an activity relating to an entry. In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit 322 can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity. [0188] The credit score platform 300 may be configured to interact with an interface application 306, which for example, may be a user system and/or any type of automated system (e.g., interfacing through an API) that may be performing various activities in relation to the blockchain. [0206] The integration middleware 512 can provide dispute resolution services, creditor APIs, credit event APIs, debtor APIs, financing APIs, and entity onboarding. [0236] The use of a distributed ledger may provide an infrastructure to facilitate loan agreements within a peer to peer network.)


a means for calculating confidence scores for received data based on 

(Nagla – [0078] the ledger and ledger entries may utilize encryption technology to facilitate and/or validate digital signatures, for example, facilitating multi-signature documentation, ensuring the integrity of digital identify records [0129] The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. [0171] transactions involving a blockchain that can be verified by various parties (e.g., anyone) back to the original creation of the data being transferred, which may be helpful for auditing purposes and may entirely prevent money laundering, counterfeiting of cryptocurrency, or other fraudulent transaction-based activities;)



comparisons with previously received data and conflicts between external sources; and 

(Nagla – [0081] The ledger copies stored and maintained at each "node" provide cross-validation with one another in the event of conflicts between ledgers, and various cryptographic and/or hashing algorithms may be utilized during the generation, updating, deletion, linking, etc., of ledger entries such that ledger entries have increased resiliency to unauthorized tampering or modification. [0233] External systems include a block chain private and permission network 772. The block chain private and permission network 772 includes a node 774 for a third-party service, a node 776 for a financial institution, a node 778 for a registration agency, and a node 780 for a report centre.)

a means for flagging data that does not meet minimum confidence levels.  

(Nagla – [0117] The entities 102, 104, 106, 108, 110, and 112 can update an existing block in the set of blocks of the credit record and link the block to a digital identity. The permission attributes authorize entities 102, 104, 106, 108, 110, and 112 to delete or mark an existing block in the set of blocks of the credit record in the event of inaccurate information that may be flagged by a dispute resolution or review process. [0145] The-smart contract can flag inconsistencies and resolve the inconsistencies using protocol rules.)

Examiner Note: The smart contract flags inconsistencies which must necessarily meet a minimum confidence threshold.

Claim 25. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla does not explicitly teach the following limitations, however Mills further teaches:


machine learning and natural language processing.  

(Mills – [0029] In one embodiment, machine learning and Natural Language Processing (NLP) techniques may be used to extract and analyze salient, unstructured information contained in documents, such as contracts and other legal documents. [0052] Referring to FIG. 2, a method for natural language processing of a document is disclosed according to one embodiment. In step 210, a document, such as a contract, may be received in raw form, in Portable Document Format (PDF), etc. In one embodiment, any document processing (e.g., optical character recognition, text recognition, enhancement, etc.) may be performed as is necessary and/or desired. [0053] In one embodiment, the document may be a credit agreement. It should be recognized that the disclosure is not limited to credit agreements only, but any structured, or semi-structured, document may be evaluated.)


Nagla does not explicitly teach the following limitation, however Padmanabhan teaches:

wherein said means for converting said digital copy into a set of algorithmic instructions that determine the state of the debt instrument's stipulations is implemented using 

(Padmanabhan - [0024] Smart contract engine 118 may facilitate the reception of a legal language contract and the subsequent creation and deployment of a smart contract to a DLT or blockchain.  [0043] smart contract engine 118 may parse the natural language to determine the terms, conditions, and/or parties that will comprise the smart contract. [0044] In 406, smart contract engine 118 converts the terms and conditions determined in 404 into a smart contract. Such a smart contract may be code-based and implemented with a suitable instruction set or programming language. One exemplary instruction set or programming language may be Solidity, but another DLT-based smart contract programming language may be used. In another embodiment, the smart contract may use any programming language or instruction set, which may be integrated into the DLT using an appropriate API or module, such as with Hyperledger.)

Claim 26. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:


wherein said algorithmic instructions further include 

(Padmanabhan – [0044] In 406, smart contract engine 118 converts the terms and conditions determined in 404 into a smart contract. Such a smart contract may be code-based and implemented with a suitable instruction set or programming language. One exemplary instruction set or programming language may be Solidity, but another DLT-based smart contract programming language may be used. In another embodiment, the smart contract may use any programming language or instruction set, which may be integrated into the DLT using an appropriate API or module, such as with Hyperledger. [0054] logical relationships among the components of the document may be identified. Such logical relationships may include the cross-referencing of components, and the similarity of those components discovered. These relationships may then be stored in an index for intra-document searching, and may be fed to the ontology derived below. [0075] any cross-references between terms in the document may be identified. These terms may be further defined based on their usage in the components identified above, and may be used as features for the relationship extraction engine and the entity extraction engine. In one embodiment, definitions and cross-references may be stored in the index severs/nodes and may be used for intra- and cross document analysis and search)


computational loads that specify conditions where funds may be transferred between parties, notifications are sent to parties, or other algorithmic instructions are enabled or disabled.  

(Nagla – [0110] The interface unit 322 can provide an alert and notification unit configured to generate a credit alert for the individual indicating the credit event and transmit the credit alert to the individual using the first set of identifiers. The credit alert provides a way to keep people apprised of their actions and its impact on their credit score. [0136] A block of the credit record may include a smart contract for the transaction with certain conditions that can be evaluated by [0229] The platform 300 includes an alerts mid notifications unit 792 generate credit alerts to debtors in relation to credit events that have been recorded by the platform 300… The alerts and notification unit 792 can also generate alerts in relation to responses to loan requests, request to access information, request to register or verify data, and so on. [0230] Alerts can be sent via SMS, email. or in app, depending on user preferences… The smart contracts layer 734 can capture the contractual clauses, terms and conditions, for secure definition and execution of the contract between the parties.)

Examiner Note: Spec [0018] virtual lockbox 118 is a smart contract with computational loads that specify conditions where funds may be transfers and the parties to those transfers.



Claim 27. 

Nagla teaches the following limitations:


message agents which can process common messaging protocols for transmission of data into and out of the system; 

(Nagla – [0076] such logic may be distributed among each of the entities 102, 104, 106, 108, 110, and 112 and/or their computing systems. [0230] The notification engine 752 can alert debtors about potential matches and to act on potential offer. Alerts can be sent via SMS, email, or in app, depending on user preferences.)

a means for calculating confidence scores for received data based on 

(Nagla – [0078] the ledger and ledger entries may utilize encryption technology to facilitate and/or validate digital signatures, for example, facilitating multi-signature documentation, ensuring the integrity of digital identify records [0129] The blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. [0171] transactions involving a blockchain that can be verified by various parties (e.g., anyone) back to the original creation of the data being transferred, which may be helpful for auditing purposes and may entirely prevent money laundering, counterfeiting of cryptocurrency, or other fraudulent transaction-based activities;)
Examiner Note:  The rating may be binary.  


comparisons with previously received data and conflicts between external sources; 

(Nagla – [0081] The ledger copies stored and maintained at each "node" provide cross-validation with one another in the event of conflicts between ledgers, and various cryptographic and/or hashing algorithms may be utilized during the generation, updating, deletion, linking, etc., of ledger entries such that ledger entries have increased resiliency to unauthorized tampering or modification. [0233] External systems include a block chain private and permission network 772. The block chain private and permission network 772 includes a node 774 for a third-party service, a node 776 for a financial institution, a node 778 for a registration agency, and a node 780 for a report centre.)


a means for flagging data that does not meet minimum confidence levels; 

(Nagla – [0117] The entities 102, 104, 106, 108, 110, and 112 can update an existing block in the set of blocks of the credit record and link the block to a digital identity. The permission attributes authorize entities 102, 104, 106, 108, 110, and 112 to delete or mark an existing block in the set of blocks of the credit record in the event of inaccurate information that may be flagged by a dispute resolution or review process. [0145] The-smart contract can flag inconsistencies and resolve the inconsistencies using protocol rules.)

Examiner Note: The smart contract flags inconsistencies which must necessarily meet a minimum confidence threshold.




Nagla does not explicitly teach the following limitation, however Mills teaches:


an import engine that allows import of data from files with common file formats; 

(Mills – [0052] Referring to FIG. 2, a method for natural language processing of a document is disclosed according to one embodiment. In step 210, a document, such as a contract, may be received in raw form, in Portable Document Format (PDF), etc. In one embodiment, any document processing (e.g., optical character recognition, text recognition, enhancement, etc.) may be performed as is necessary and/or desired.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Mills in order to extract and analyze unstructured information contained in documents using machine learning and natural language processing [Mills - 0029].


Nagla does not explicitly teach the following limitation, however Padmanabhan teaches:


an API that allows programmatic transmission of data into and out of the system; 

(Padmanabhan - [0022] Processing model engine 114 may create, store, and harness natural language processing models to parse and interpret natural-language contracts. Processing model engine 114 may use a distributional approach, frame-based approach, model-theoretical approach, interactive learning, etc. to derive appropriate terms, conditions, and parties from natural language contracts received or created by contract engine 112. Processing model engine 114 may store natural-language processing models in record store 110 and associate those natural-language processing models with an industry. In an embodiment, processing model engine 114 knows the industry based on a stored industry type in host application 108. Cloud computing system 102 knows the customer, business, or organization based on data stored in record store 110, e.g., if the customer is a bank then the industry may be “finance,” if the customer is a hospital, then the industry may be “healthcare.” In another embodiment, this information may be available via the organization or can be obtained from other APIs. For example, predefined NLP models with specific domain languages may be available in cloud computing platform 102 for each industry. For example, an instance of user system 104 in the finance industry may use a model and dictionary designed specifically for the finance industry, while an instance of user system 104 in the healthcare industry may use a model and dictionary designed specifically for the healthcare industry. [0055] Computer system 500 may further include a communication or network interface 524. Communication interface 524 may enable computer system 500 to communicate and interact with any combination of external devices, external networks, external entities, etc. (individually and collectively referenced by reference number 528). For example, communication interface 524 may allow computer system 500 to communicate with external or remote devices 528 over communications path 526)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Padmanabhan in order to convert a structured document terms and conditions into a smart contract that is code-based and implemented with a suitable instruction set or programming language [Padmanabhan - 0044].


The remaining limitations are rejected using the same rationale as Claim 12.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagla (US 20180075527) in view of Mills (US 20190005029), and further in view of Padmanabhan (US 20200042939), and further in view of Daniels (US 20090037321).



Claim 23. 

Nagla in combination with the references taught in Claim 12 teach those respective limitations.  Nagla further teaches:

a means for creating smart contracts; 

(Nagla – [0021] the system has a smart contract middleware application configured to generate a smart contract, and record a new block on the distributed ledger, the new block having the smart contract, the smart contract including an electronic debtor signature, an electronic creditor signature, the transaction terms, and an identifier of the set of identifiers.)

a means for recomputing the statuses and metrics for debt instruments; 

(Nagla – [0206] The credit score platform 300 can provide loan management, credit score updates, debtor confirmation, quality checks, and so on. [0245] The contract domain 1206 can include a contract template object 1242. A debtor object 1230 negotiates a contract template object 1242 with a creditor object 1224. A sales contract object 1260 and an offer object 1262 instantiate a contract template object 1242. A sales contract object 1260 can include a creditor, debtor, expiry date, pricing clauses, payment clauses, digital signature, status, and so on. An offer object 1262 can include an offer by creditor, offer amount, expiry date, asset identifier, status, and so on. A contract template object 1242 has one or more contract clause objects 1244. Contract clause objects 1244 can link to pricing clause objects 1246, insurance clause objects 1248, payment clause objects 1250, warranty clause objects 1252, loan clause objects 1254, and so on. Pricing clause objects 1246 can include an amount, currency, and so on. Insurance clause objects 1248 can include an insured asset identifier, ensure, insured amount, constraints, and so on. Payment clause objects 1250 can include payment instructions. Warranty clause objects 1252 can include type, asset, conditions, duration, and so on. Loan clause objects at 1254 can include total loan amount, lender, loan duration, payment frequency, payment amount, and so on. A contract document object 1256 can link to a sales contract object 1260. A contract document object 1256 can include a created date, created by, document type, and so on. A sales contract object 1260 can execute a smart contract object 1258 with multi-signatures. A smart contract object 1258 can include a list of required signatures and actual electronic signatures.

a means for maintaining a history of legal communications;

(Nagla – [0197] The security unit 504 can implement authentication, identity management, permissions and audit logging for example. The micro-services unit 506 can provide different services for creditors, debtors, and financial institutions. Example services include a loan marketplace and a credit record history. The legal unit 508 and block chain unit 510 implement smart contracts and write blocks to the distributed ledger. The integration middleware 512 can implement ledger integration gateways, payment services, and data analytics. The enterprise system interface 514 can integrate client profiles, payments, security, and other components with different enterprise systems. The external system interface 516 can connect to different 300 for different stakeholders in order to read and write to the distributed ledger. [0216] The legal unit 508 can manage smart contracts. Smart contracts can include code for different provisions such as: creditor and debtor Information (e.g. Name and License ID); credit Information (e.g. history information); Legal Terms and Conditions (e.g. terms that govern the agreement); Payment Terms (e.g. agreed to purchase payments and interest); Acknowledgement, and so on. The credit score platform 300 can provide the ability for: a creditor and debtor to create/modify/delete a contract; a creditor and debtor to review and bid on multiple contracts; a creditor and debtor to reject/accept bid(s); an audit of the entire transaction history, and so on.)

Examiner Note: Spec 0021 “Communications history 174 maintains a history of communications to parties of the debt instrument. This is primarily intended to be a legal proof of notification, messaging, and multi-party decisions. In this way, the system may serve as a system of record for votes, decisions, and waivers around financial, operational, and ownership decisions. In some embodiments, communications history 174 is implemented by storing communication events in distributed ledger 110 and retrieving those events when required for reporting or audit purposes.”.

a means for ensuring compliance with contractual terms and legal requirements; 

(Nagla – [0216] The legal unit 508 can manage smart contracts. Smart contracts can include code for different provisions such as: creditor and debtor Information (e.g. Name and License ID); credit Information (e.g. history information); Legal Terms and Conditions (e.g. terms that govern the agreement); Payment Terms (e.g. agreed to purchase payments and interest); Acknowledgement, and so on.)


a means for transferring ownership of financial assets; and 

(Nagla – [0163] to maintain integrity of data transferred using a blockchain, ownership of the data may be designed such that ownership is restricted to transfers between users using the blockchain [0205] The legal unit 508 can enable payments for finalizing or implementing terms of contracts. The legal unit 508 can interact with the enterprise system interface 514 or external system interface 516 for payment processing and transfer. [0206] The credit score platform 300 enables off chain payments and on chain payments. The credit score platform 300 enables payment lifecycle using the distributed ledger.


a means for creating reports.

(Nagla – [0129] The interface unit 322 receives a reporting request directly from lenders, credit bureaus, service providers, agents and so on. The interface application 306 can be used to generate reporting requests. This enables direct reporting to the storage 111 (which can also be distributed across entities 104 . . . 112 as described herein). The reporting request indicates credit data and one or more identifiers. The interface unit 322 uses the reporting request to generate blocks that indicate credit data and one or more identifiers. [0191] The block tracking unit 406 may be configured for identifying a set of blocks using the set of identifiers to generate reports for the credit record. The reports can be transmitted to interface application 306. [0233] External systems include a block chain private and permission network 772. The block chain private and permission network 772 includes a node 774 for a third-party service, a node 776 for a financial institution, a node 778 for a registration agency, and a node 780 for a report centre.)

wherein said interfacing means further comprises: 

(Nagla – [0110] interface unit 322 can provide an alert and notification unit configured to generate a credit alert for the individual indicating the credit event and transmit the credit alert to the individual using the first set of identifiers. [0124] interface application 312 can interact with scoring unit 328 to provide a visualization of how the credit score is calculated including weighting of different credit data. Further, the interface application 306 enables a borrower to mark or flag collected credit data and data sources to dispute contentious or unverified data. [0133] When an entity 102,
104, 106, 108, 110, and 112 writes a block to an existing distributed ledger, the borrower linked to the credit data may be notified by way of a notification message, such as an email, text, or through the interface application 312 specific to the platform. [0214] The credit score platform 300 can include a legal unit 508 to generate secure legally binding peer-to-peer contracts for the loan arrangement including repayment. The credit score platform 300 can include a channel unit 502 to generate an interface application with inventory (creditors or debtors) matched to client search requests. The channel unit 502 can interact with the legal unit 508 to create binding legal agreements. The micro-services unit 506 can enable safe and secure peer-to-peer transactions using financial systems.)




a means for collaboratively setting up debt instrument contract terms; 

(Nagla – [0216] The legal unit 508 can manage smart contracts. Smart contracts can include code for different provisions such as: creditor and debtor Information (e.g. Name and License ID); credit Information (e.g. history information); Legal Tem1s and Conditions (e.g. terms that govern the agreement); Payment Terms (e.g. agreed to purchase payments and interest); Acknowledgement, and so on. The credit score platform 300 can provide the ability for: a creditor and debtor to create/modify/delete a contract)




Nagla does not explicitly teach the following limitations, however Daniels teaches:

[a means for] syndicating a portfolio of debt instruments; 

(Daniels – [0039] a second group of the loans may be distributed by syndication)

[a means for] projecting future performance of the debt instrument; 

(Daniels – [0033] determine a securitization profitability value; [0043] the entities 15, 16, 17 may submit projected profitability values for a particular loan)

[a means for] creating a portfolio of debt instruments to create a security; 

(Daniels – [0032] At step 1600, each created loan is distributed through one of the portfolio management entity 15, the syndication management entity 16, or the securitization management entity 17; [0039] At step 6100, a plurality of loans are created from a plurality of loan applications, in a manner such as described above. At step 6200, the loans are distributed, such as in the manners described above. One group of the loans may be distributed through placement in the portfolio of the financial institution 11... a third group of the loans may be distributed by securitization)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagla with Daniels by providing the ability to syndicate and create a portfolio of loans while projecting future profitability in order to review denied loan applications specifically for syndication and securitization profitability which in turn creates more loans and greater profit potential [Daniels – 0083].


	



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Petersen (US 20210075623) provides a method that leverages blockchain technology and cryptography implemented on decentralized peer-to-peer networks to provide reliable and secure verification of data integrity.

Saraniecki (US 20200356991) provides a method to settle a transaction involving a plurality of digital assets.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695